Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on11/22/22 is acknowledged.
Claims 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21-22, 24, 26-30, 32, 34-36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wantanabe (US PGPub 2004/0089944).
Claim 21:  Wantanabe teaches (Figs. 1A, B, and 2) a semiconductor device, comprising: a semiconductor die (30) comprising a die top side, a die bottom side, and die sidewalls between the die top side and the die bottom side; a first dielectric layer (35) [0160] over the die top side, wherein the first dielectric layer comprises a first dielectric layer top side, a first dielectric layer bottom side; and first dielectric layer sidewalls between the first dielectric layer top side and the first dielectric layer bottom side; a conductive structure (34) [0126] in the first dielectric layer, wherein the conductive structure comprises a conductive structure bottom side coupled to the die top side and a conductive structure top side exposed at the first dielectric layer top side; a sealing part (20) [0129] coupled to the die sidewalls, wherein the sealing part comprises a sealing part top side, a sealing part bottom side, and sealing part sidewalls between the sealing part top side and the sealing part bottom side; a second dielectric layer (44) [0228] having a second dielectric layer top side, a second dielectric layer bottom side, and second dielectric layer sidewalls between the second dielectric layer top side and the second dielectric layer bottom side, wherein the second dielectric layer bottom side contacts the first dielectric layer (35) top side and contacts the sealing part (20) top side; a conductive land (42) above the sealing part top side and beyond a die sidewall of the die sidewalls, wherein the conductive land comprises a land top side and a land bottom side; a conductive path comprising a conductive path bottom side contacting the second dielectric layer top side, the conductive path (42a) comprising a conductive path first end coupled to the conductive structure top side and a conductive path second end coupled to the land bottom side; and an interconnection structure coupled to the land top side, wherein the interconnection structure (46,47) is peripherally distributed beyond the die sidewall.  
Claim 22:  Wantanabe teaches (Fig. 2) the second dielectric layer bottom side extends no lower than the first dielectric layer.  
Claim 24:  Wantanabe teaches (Fig. 2) the sealing part further comprises a surface that is coplanar with the die bottom side.  
Claim 26:  Wantanabe teaches (Fig. 2) the sealing part (20 and 12) encapsulates the die bottom side.  
Claim 27:  Wantanabe teaches (Fig. 2) the interconnection structure comprises a solder ball (47).  
Claim 28:  Wantanabe teaches (Fig. 2) the conductive structure further comprises conductive structure sidewalls joining the conductive structure bottom side to the conductive structure top side.  
Claim 29:  Wantanabe teaches (Fig. 2) a sealing part sidewall of the sealing part sidewalls is coplanar with a second dielectric layer sidewall of the second dielectric layer sidewalls.  
Claim 30:  Wantanabe teaches (Figs. 1A, B, and 2) a semiconductor device, comprising: a semiconductor die (30) comprising a die top side, a die bottom side, and die sidewalls between the die top side and the die bottom side; a first dielectric layer (35) [0160] over the die top side, wherein the first dielectric layer comprises a first dielectric layer top side, a first dielectric layer bottom side; and first dielectric layer sidewalls between the first dielectric layer top side and the first dielectric layer bottom side; a conductive structure (34) [0126]  in the first dielectric layer, wherein the conductive structure comprises a conductive structure bottom side coupled to the die top side and a conductive structure top side exposed at the first dielectric layer top side; an encapsulant layer (20) [0129] comprises an encapsulant layer top side, an encapsulant layer bottom side, and encapsulant layer sidewalls between the encapsulant layer top side and the encapsulant layer bottom side, wherein the encapsulant layer encapsulates and contacts the die sidewalls and the first dielectric layer sidewalls; a second dielectric layer (44) [0228] having a second dielectric layer top side, a second dielectric layer bottom side, and second dielectric layer sidewalls between the second dielectric layer top side and the second dielectric layer bottom side, wherein the second dielectric layer bottom side contacts the first dielectric layer top side and contacts the encapsulant layer top side; a conductive path (42) on the second dielectric layer top side that laterally extends beyond a die sidewall of the die sidewalls and over the encapsulant layer top side, wherein conductive path comprises a conductive path top side and a conductive path bottom side, and wherein the conductive path bottom side is coupled to the conductive structure top side; and an interconnection structure (46,47) coupled to a location of the conductive path top side that positions the interconnection structure at least partially over the encapsulant layer top side.  
Claim 32:  Wantanabe teaches (Fig. 2) wherein the encapsulant layer (20, 12) encapsulates the die bottom side.  
Claim 34:  Wantanabe teaches (Fig. 2) the conductive structure further comprises conductive structure sidewalls joining the conductive structure bottom side to the conductive structure top side.  
Claim 35:  Wantanabe teaches (Fig. 2) the interconnection structure comprises a solder ball (47).  
Claim 36:  Wantanabe teaches (Fig. 2) an encapsulant layer sidewall of the encapsulant layer sidewalls is coplanar with a second dielectric layer sidewall of the second dielectric layer sidewalls.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wantanabe (US PGPub 2004/0089944).
Regarding claims 23 and 33, as described above, Wantanabe substantially reads on the invention as claimed, except Wantanabe does not teach the first dielectric layer comprises polyimide.  Wantanabe teaches the use of polyimide for other insulating parts of the device. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of insulating electrical components of  device and reduce costs by using fewer different materials (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).

Claims 25 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wantanabe (US PGPub 2004/0089944).
Regarding claims 23-33, as described above, Wantanabe substantially reads on the invention as claimed, except Wantanabe does not teach die bottom side defines an external surface of the semiconductor device.  The die being exposed is common in the art and dependent on the application or desired cooling design. The prior art recorded in PTO-892 show exposed die due to thinning process and device application. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the bottom surface of the die covered or exposed through the sealing part a it is known to occur across semiconductor packaging depending on the intended use of the die.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814